Citation Nr: 1633373	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to June 1965.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for tinnitus and bilateral hearing loss.

The RO issued a September 2014 rating decision granting service connection for bilateral hearing loss.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that this issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2015, the Board remanded the issue of service connection for tinnitus for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by scheduling the Veteran for a June 2016 video conference hearing with the undersigned Veterans Law Judge in accordance with his request.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's tinnitus is reasonably shown to have been incurred in or a result of active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, including an organic disease of the nervous system such as tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service treatment records do not reflect any complaints, treatments, or diagnoses regarding the Veteran's ears.  However, the Veteran is competent to report that tinnitus was incurred in service and has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he developed tinnitus as a result of noise exposure while working as an aircraft mechanic and on the flight line for three and a half years.  See VBMS, 6/16/16 Hearing Testimony.  In fact, the Veteran was granted service connection for bilateral hearing loss based on military noise exposure.  See VBMS, 9/5/14 Rating Decision.

The Board notes that there are inconsistencies regarding onset of the Veteran's tinnitus.  Although he initially stated that he was unsure of onset in his July 2009 application, the Veteran has stated that at times it took awhile for his hearing to recover from being on the flight line and that he had ringing sensations ever since exposure to loud acoustic noise trauma while in service.  See VBMS, 12/19/11 Hearing Testimony.  He also testified at his June 2016 Board hearing that he noticed a sound like a field of crickets while in service, but thought it was "residual noise from the engines."  Despite a notation in the September 2009 VA examination report that the Veteran reported an onset of 15 years prior, which he believes to be the result of a misunderstanding, he stated in his October 2014 VA Form 9 that he was not sure of the exact onset of tinnitus but that it was "way over 15 years."  He also referred to an April 2015 statement from Dr. R. that his past tinnitus was probably masked by noise in his workplace and on the flight line, and that there was a very good chance that his tinnitus was connected to service if his hearing loss was service-connected.  See VBMS, 4/29/15 Correspondence.  As noted above, the Veteran is competent to describe observable symptoms, such as ringing in the ears.  As such, the Board gives the Veteran the benefit of the doubt and finds the Veteran to be credible regarding the continuity of symptomatology of his tinnitus.

Although VA examiners in December 2009 and June 2014 provided negative nexus opinions regarding the Veteran's tinnitus and in-service noise exposure, for chronic diseases, 38 C.F.R. § 3.303(b) provides an "alternative path to satisfaction of the standard three-element test."  Walker, 708 F.3d at 1338.  Moreover, both of these opinions were based in part on the reported onset of tinnitus at the September 2009 VA examination, which the Veteran has stated is inaccurate.  As such, proven continuity of symptomatology establishes the link, or nexus, between the current disability and service, and serves as the evidentiary tool to confirm the existence of the chronic disease, such as tinnitus, while in service or a presumptive period during which existence in service is presumed.  See id. at 1336.

Based on the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim for tinnitus to be at least in relative equipoise.  VA has already conceded in-service acoustic trauma in granting service connection for bilateral hearing loss, and the Veteran has endorsed symptoms of tinnitus since service.  For these reasons, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


